The attorneys for the respective parties on this appeal from stated portions of an order of the Supreme Court, Nassau County, entered December 23, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 15, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is further ordered that the action proceed to trial on March 9, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.